—Appeal from order, Supreme Court, New York County (Cynthia S. Kern, J.), entered September 12, 2012, which, to the extent appealed from, denied defendant-appellant’s motion to dismiss the first cause of action for breach of contract, unanimously dismissed, without costs, as moot.
After the court denied defendant’s motion to dismiss the breach of contract cause of action, plaintiffs filed an amended complaint. We take judicial notice of the amended complaint (see Assured Guar. [UK] Ltd. v J.P. Morgan Inv. Mgt. Inc., 80 AD3d 293, 303 [1st Dept 2010], affd 18 NY3d 341 [2011]), and find that it renders this appeal, based on the original complaint, moot (see 100 Hudson Tenants Corp. v Laber, 98 AD2d 692 [1st Dept 1983]). Concur—Andrias, J.E, Saxe, Freedman and Román, JJ.